DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                WING KEI HO and KAREN C. YEH HO,
                           Appellants,

                                    v.

    NATIONSTAR MORTGAGE LLC, MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC. for COUNTRYWIDE HOME LOANS,
     INC. n/k/a BANK OF AMERICA, N.A., LA FLORENCE AT
   RENAISSANCE COMMONS HOMEOWNERS ASSOCIATION INC,
     RENAISSANCE COMMONS MASTER ASSOCIATION, INC.,
                         Appellees.

                              No. 4D18-1205

                          [January 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Judge; L.T. Case No. 50-2015-CA-000258-
XXXX-MB.

   Wing Kei Ho and Karen Yeh Ho, Boynton Beach, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for Appellee Nationstar Mortgage LLC.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.